DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In para 0081, an aperture mask 160 that “could be arranged between an exit surface (e.g., bottom surface 214) of the container 112” is unclear. Perhaps a preposition other than “between” would be more appropriate because it seems the aperture mask is under the exit surface or it is located between the exit surface and the photoresist.
In para 00102, “Figures 1, 4A and 4D” seem to be a typo.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4 and 5, “the photoresist” lacks proper antecedent basis.
It is assumed that claims 4 and 5, depend on claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choraku et al. (Choraku) (2013/0243376).
Regarding claim 1, Choraku discloses an optical system (Fig. 1, 2, 8) comprising: a substrate (33, para 0051); a light-emitter device (1, para 0023); and an optical waveguide (2, para 0023, 0024) arranged along a surface of the substrate (Fig. 8), wherein the optical waveguide comprises a mirror surface (3, para 0023, 0024), wherein the optical waveguide is configured to guide light emitted by the light-emitter device, wherein a portion of the guided light interacts with the mirror surface so as to direct reflected light into an environment of the optical system (Fig. 1, 2, para 0023, 0024, 0026), wherein the mirror surface is arranged at between 30 degrees and 60 degrees with respect to the substrate (para 0027).
Regarding claim 2, Choraku discloses wherein the mirror surface is arranged at at least one of: 42 degrees, 45 degrees, and 48 degrees with respect to the substrate (para 0027).

Claim(s) 1-3, 5 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnamurthi et al. (Krishnamurthi) (2016/0018610).

Regarding claim 2, Krishnamurthi discloses wherein the mirror surface is arranged at at least one of: 42 degrees, 45 degrees, and 48 degrees with respect to the substrate (para 0028).
Regarding claim 3, Krishnamurthi discloses wherein the optical waveguide comprises a photoresist material (para 0030).
Regarding claim 5, Krishnamurthi discloses wherein the photoresist material comprises at least one of SU-8 polymer, Kloe K-Cl negative photoresist, PHOTOPOSIT negative photoresist, or JSR negative tone THB photoresist (para 0030).
Regarding claim 13, Krishnamurthi discloses wherein the mirror surface comprises a reflective material, wherein the reflective material comprises a dielectric coating or a dielectric stack (para 0056, 0057).
Regarding claim 14, Krishnamurthi discloses wherein the optical waveguide comprises at least one vertical structure (204, 330) and at least one angled structure (205), wherein the mirror surface (250) is disposed along the at least one angled structure (Fig. 3).
Regarding claim 15, Krishnamurthi discloses wherein the light emitted by the light-emitter device is initially coupled into the optical waveguide by way of the at least one vertical structure (204, 330, para 0028, 0035), wherein the portion of guided light interacts with the mirror surface disposed along the at least one angled structure (Fig. 3).

Regarding claim 17, Krishnamurthi discloses wherein the optical waveguide is configured to guide at least a portion of the emitted light via total internal reflection (para 0026).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (Hall) (CN 109154661, machine translation provided with Office Action).
Regarding claim 1, Hall discloses a compact lidar system (Fig. 21, abstract) comprising: an optical system (Fig. 21, page 12), wherein the optical system comprises: a substrate (253, 254); a light-emitter device (251); and an optical waveguide (257) arranged along a surface of the substrate, wherein the optical waveguide comprises a mirror surface (258), wherein the optical waveguide is configured to guide light emitted by the light-emitter device (page 12), wherein a portion of the guided light interacts with the mirror surface so as to direct reflected light into an environment of the optical system, wherein the mirror surface is arranged at between 30 degrees and 60 degrees with respect to the substrate (page 12), wherein the compact lidar system is configured to obtain information about one or more objects in a given environment (abstract, page 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi et al. (Krishnamurthi) in view of Joseph et al. (Joseph) (CN 100403082, machine translation provided with Office Action).
Krishnamurthi discloses the claimed invention as discussed above; however, Krishnamurthi does not disclose the photoresist material comprising a polymeric photo-patternable material.  Joseph discloses in claim 60, waveguide material from optical polymeric material.  Therefore it would have been obvious to one of ordinary skill in the art to provide waveguide comprising polymeric photo-patternable material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claim 6, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi et al. (Krishnamurthi) in view of Yoshimura et al. (Yoshimura) (JP 2004-54003, machine translation provided with Office Action).
Regarding claim 6, Krishnamurthi does not disclose wherein the optical waveguide comprises a plurality of mirror surfaces coupled to a common photoresist material, wherein the mirror surfaces are arranged at at least two different angles with respect to the substrate.  Yoshimura discloses an optical waveguide including a reflecting mirror have a plurality of reflection surface angles (para 0009, 0010).  Although Yoshimura does not disclose a plurality of mirror surfaces with a plurality of reflecting surface angles, Yoshimura discloses a reflecting mirror having a plurality of reflecting surface angles, and it would have been obvious to one of ordinary skill in the art to provide a plurality of mirror surfaces since a plurality of mirror surfaces 
Regarding claim 7, although Krishinamurthi in view of Yoshimura does not disclose wherein the plurality of mirror surfaces are configured to reflect reflected light into an environment of the optical system between ± 6 degrees with respect to the surface normal of the substrate, it would have been obvious to one of ordinary skill in the art to provide the mirror surfaces arranged at an angle so that the reflected light is between ± 6 degrees with respect to the surface normal of the substrate since arranging and adjusting structures is within the general skill of a worker in the art.
Regarding claims 11 and 12, Krishnamurthi disclose that the mirror 250 is fabricated using a complementary metal-oxide-semiconductor (CMOS) process.  However, Krishnamurthi  does not disclose wherein the mirror surface comprises a reflective material, wherein the reflective material comprises a metallic coating comprising at least one of: titanium, platinum, gold, silver, or aluminum.  Yoshimura discloses in para 0011 that the mirror comprises a metallic coating comprising gold.  Therefore it would have been obvious to one of ordinary skill in the art to provide a mirror coated with gold as taught by Yoshimura since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claim 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi et al. (Krishnamurthi) in view Morita (CN (101047111, machine translation provided with Office Action).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi et al. (Krishnamurthi).
Although Krishinamurthi does not disclose a laser bar, Krishinamurthi discloses many laser sources, and it would have been obvious to one of ordinary skill in the art to provide a laser bar since a laser bar is commonly used and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.

Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthi et al. (Krishnamurthi) in view Matsushima et al. (Matsushima) (JP 2000-117465, machine translation provided with Office Action).
Regarding claims 18 and 19, Krishnamurthi does not disclose wherein the substrate is optically transparent, wherein the substrate comprises a first surface and a second surface opposite the first surface, wherein the optical waveguide is arranged along the first surface, wherein the reflected light is transmitted through the second surface and thereafter into the environment of the optical system and wherein the second surface comprises an output surface, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	March 26, 2022